Citation Nr: 1732317	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2016).  38 U.S.C.A. §7107(a)(2) (West 2014).

The issue of tinnitus is addressed in the REMAND portion of the decision below and is REMANDED Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been shown to have bilateral hearing loss that is related to his military service. 

CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303(d) (2016).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§3.307, 3.309 (2016).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for bilateral hearing loss is warranted.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  In fact, his separation examination found his ears and drums to be normal, and whispered voice testing was 15/15.

Nevertheless, the Veteran has asserted that he had noise exposure in service and that the acoustic trauma caused his bilateral hearing loss.  The Veteran is considered competent to relate a history of noise exposure during service, and his military personnel records confirm that he served in an engineering construction battalion.  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his military service.

The Veteran and his wife have consistently reported that he had hearing problems in service.  In this regard, his wife reported in a November 2010 statement that she noticed that he had a hearing problem during his military service, but that he would not seek a hearing test.  The Veteran also indicated in a November 2010 VA Form 21-526 that his bilateral hearing loss began in 1952.  He further testified at the May 2017 hearing that he sometimes had problems hearing in service, but that he never sought treatment.  During that hearing, the Veteran's wife also recalled that his hearing was not the same when he separated from service.  

There is no reason to doubt the credibility of the lay assertions other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Indeed, as discussed below, both VA examiners have explained that the testing performed at the time of his separation was unreliable.  Therefore, there is no affirmative evidence refuting these lay statements, which have remained consistent throughout the appeal.

Moreover, there is conflicting medical evidence in this case.  In this regard, the March 2011 VA examiner opined that it was less likely as not that the Veteran's current hearing loss is a result of his military noise exposure.  She noted that the Veteran had passed a whispered voice test at separation, yet acknowledged that a whispered voice test cannot rule out a high frequency or unilateral hearing loss.  Nevertheless, the examiner found it significant that the Veteran worked around loud noise as a civilian without the use of hearing protection.  In particular, she noted that the Veteran had worked in construction performing carpentry for a few years without hearing protection and then as a laborer.  The Board finds that this opinion has limited probative value because there was limited rationale.  The examiner did not explain why the Veteran's post-service noise exposure was more significant or more likely to cause his current hearing loss than his military exposure.  

On the other hand, a September 2016 VA examiner opined that it is at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in service.  In rendering the opinion, she acknowledged that the Veteran's hearing sensitivity was normal at separation, but explained that the whispered voice test was used, which is not a reliable measurement for early onset hearing loss.  As such, she indicated that impaired hearing and/or change in hearing sensitivity could not be ruled out at that time.  She also commented that the occupational noise exposure after service then likely exacerbated the problem.  Thus, she acknowledged the in-service findings and the reported noise exposure both in service and after service and essentially determined that the evidence was in equipoise.

Additionally, a January 2011 private audiologist stated that there Veteran's hearing loss initiated during his military service and was maybe later aggravated by work noise.  However, the Board also finds that this opinion has limited probative value given the lack of any rationale for the conclusion reached.

Moreover, in May 2017, a private audiologist stated that Veteran's hearing loss was more likely than not worsened by his military noise exposure.  In so doing, she noted the Veteran's reported history of noise exposure in service, as well as his reported history of onset.  However, the Board again finds that this opinion has limited probative value because the audiologist used the incorrect legal standard in rendering her opinion.  The Veteran did not have preexisting hearing loss; therefore, the question is not whether the military service worsened any hearing loss, but rather whether the military noise exposure caused the disorder.

After weighing the evidence, the Board finds that the competent, credible, and probative evidence weighs in favor of the claim.  The lay statements regarding the onset of the disorder have been credible, and the September 2016 VA examiner's positive nexus opinion is the most probative medical evidence of record.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.


REMAND

The Veteran was afforded VA examinations in March 2011 and September 2016 in connection with his claim for service connection for tinnitus.  The March 2011 VA examiner indicated that there was no current complaint of tinnitus, and the September 2016 VA examiner noted that the Veteran denied having recurrent tinnitus.  The Veteran also testified during the May 2017 hearing that he had never experienced ringing or buzzing in his ears.  However, a May 2017 private audiological evaluation noted that the Veteran reported experiencing tinnitus occasionally.  Although the private audiologist also provided a positive nexus opinion, there was limited rationale, particularly in light of the previous statements denying the presence of tinnitus.  Therefore, the Board finds that an additional VA examination is necessary to determine the nature and etiology of any tinnitus that may be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran had previously denied having tinnitus. See March 2011 VA examination report, September 2016 VA examination report, and May 2017 hearing transcript.  However, a May 2017 private audiological evaluation report indicates that he reported experiencing tinnitus occasionally.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has tinnitus that is causally or etiologically related to his military service, to include any noise exposure.  

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


